Case 1:20-cv-02707-RM-STV Document 8 Filed 09/21/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

 Civil Action No. 20-cv-2707-RM-STV

 MARY SHAFFER, an individual,

        Plaintiff,

 v.

 FCA US LLC, a Delaware limited liability
 company;
 ALAMO RENT-A-CAR, a Missouri
 limited liability company; and
 DOES 1 to 25, inclusive,

       Defendant.
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

        This matter is before the Court on Plaintiff’s response (ECF No. 7) to the Court’s Order

 to Show Cause (ECF No. 6). Upon consideration of the response, and the applicable law, and

 being otherwise fully advised, the Court finds and orders as follows.

        To start, subject matter jurisdiction may not be waived. Radil v. Sanborn W. Camps, Inc.,

 384 F.3d 1220, 1224 (10th Cir. 2004). Thus, “[f]ederal courts have an independent obligation to

 determine whether subject-matter jurisdiction exists, even in the absence of a challenge from any

 party, and…a court may sua sponte raise the question of whether there is subject matter

 jurisdiction at any stage in the litigation.” 1mage Software, Inc. v. Reynolds & Reynolds Co., 459

 F.3d 1044, 1048 (10th Cir. 2006) (quotation and citation omitted).

        In this case, Plaintiff alleges she resides in California and that subject matter jurisdiction

 exists based on diversity of citizenship. Upon review of the complaint, the Court found
Case 1:20-cv-02707-RM-STV Document 8 Filed 09/21/20 USDC Colorado Page 2 of 3




 Plaintiff’s allegations were insufficient to show complete diversity exists because she failed to

 account for the fact that Defendants are alleged to be limited liability companies. The Tenth

 Circuit, among others, has found that an unincorporated entity’s citizenship is typically

 determined by its members’ citizenship – not by its place of incorporation and principal place of

 business. See Grynberg v. Kinder Morgan Energy Partners, L.P., 805 F.3d 901, 905-906 (10th

 Cir. 2015).

            In response, Plaintiff provides several documents in an attempt to show the citizenship of

 the LLC Defendants is not the same as Plaintiff’s but the Court finds such showing insufficient.

 For example, Plaintiff alleges that Enterprise Holdings, Inc. (the alleged owner of Enterprise

 Leasing Company of STL, LLC, which in turn is the alleged owner of Defendant Alamo) is a

 corporation and not an LLC. Thus, Plaintiff asserts, Enterprise Holdings, Inc. is “domiciled in

 the state of incorporation or its principal place of business,” and its principal place of business is

 in Missouri.1 Such allegations are insufficient because a corporation “shall be deemed to be a

 citizen of every State and foreign state by which it has been incorporated and of the State or

 foreign state where it has its principal place of business.” 28 U.S.C. 1332(c) (emphasis added).

            Similarly, based on public filings from the California Secretary of State’s office, Plaintiff

 alleges that none of the members of Defendant FCA US LLC are citizens of California because

 the address listed for the six members2 are 1000 Chrysler Drive, Auburn Hills, Michigan. This is

 the same address that is listed for the principal place of business of Defendant FCA. That,

 however, is insufficient to show all members are citizens of Michigan. See Reece v. AES Corp.,

 638 F. App’x 755 (10th Cir. 2016) (explaining that a person is a citizen of a state if the person is

 domiciled in that state, but that even allegations of “residence” may be insufficient because one


 1
     ECF No. 7, p. 5.
 2
     There are no allegations that the six members of the LLC, with different last names, are family members.

                                                            2
Case 1:20-cv-02707-RM-STV Document 8 Filed 09/21/20 USDC Colorado Page 3 of 3




 can reside in one place but be domiciled in another).

        In summary, on this record, the Court finds the information Plaintiff has provided is

 insufficient. Accordingly, it is ORDERED that the Order to Show Cause (ECF No. 6) is made

 ABSOLUTE and that this action is dismissed without prejudice based on lack of subject matter

 jurisdiction. The Clerk is directed to close this case.

        DATED this 21st day of September, 2020.

                                                           BY THE COURT:



                                                           ____________________________________
                                                           RAYMOND P. MOORE
                                                           United States District Judge




                                                    3
